Citation Nr: 0001438	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  98-08 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for peripheral vascular 
disease (claimed as clogged arteries) secondary to tobacco 
use.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.



REMAND

Where a dispute arises as to the content of the record and 
where the documents proffered by the appellant are within the 
Secretary's control and could reasonably be expected to be a 
part of the record before the Secretary and the Board, such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).    

In his Form 9 dated in May 1998, the veteran indicated that 
he was treated by VA in May 1998 and that further surgery was 
anticipated for the disability for which he seeks service 
connection.  The treatment records which he describes in his 
Form 9 are not associated with the claims file.  Since the 
veteran has indicated that these VA medical records are 
pertinent to his claim, they should be obtained and 
associated with the claims file.  Bell.

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA or private, who 
have evaluated or treated him for 
peripheral vascular disease from November 
1997 forward.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously obtained 
and associate them with the claims 
folder.  The records sought should 
include all treatment records from the VA 
medical center in Indianapolis, Indiana 
from November 1997 forward, to include 
records of treatment dated in May 1998 
and any subsequent surgery for peripheral 
vascular disease or related disability.

2.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.   
The RO should conduct any additional 
development appropriate in light of the 
evidence received.

3.  Thereafter, the RO should 
readjudicate, in light of the additional 
evidence, the issue on appeal. 

If the benefits sought on appeal are denied, then the 
appellant and his representative should be provided a 
supplemental statement of the case which reflects RO 
consideration of all additional evidence, and the opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate review.  The purpose of this 
REMAND is to obtain additional evidence and ensure that the 
veteran is afforded all due process of law.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  No action is 
required by the veteran until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals







